Citation Nr: 0103401	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from October 1966 to August 
1968, including a tour of duty in Vietnam.  His military 
occupational specialty was that of a light vehicle driver.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in 
March 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, in which the 
veteran's entitlement to service connection for bilateral 
hearing loss and tinnitus was denied.  An appeal followed, 
which was later perfected.

Preliminary review of the record indicates that hearing loss 
was noted on a medical examination at service entrance, 
although none was shown on a discharge medical evaluation in 
August 1968, or until 1997.  The veteran avers that his 
hearing loss and tinnitus are the result of his exposure to 
in-service acoustic trauma, noting specifically that he was 
frequently stationed near artillery units with excessive 
noise exposure resulting from constant firing.  He states, as 
well, that ringing in his ears began in service following 
noise exposure and continued for some time thereafter.

In support of his claim, the veteran offers an October 1997 
report of medical treatment indicating that bilateral hearing 
loss meeting the criteria of 38 C.F.R. § 3.385 (2000) was 
present.  He also submits a statement from the private 
treating physician who examined him in October 1997, wherein 
it was reported that the veteran's hearing loss was likely 
the result of chronic loud noise exposure, without 
elaboration.  As such, it remains unclear whether the 
examiner was attributing the veteran's hearing loss to noise 
exposure in service or in general, and such opinion is in 
conflict with the showing of hearing loss at service 
entrance.

In his VA form 646, Statement of Accredited Representative in 
Appealed Case, dated in August 1999, the veteran's 
representative argues that this case should be remanded to 
the RO with instructions to obtain a medical opinion as to 
whether the disabilities in question are secondary to in-
service noise exposure.  The undersigned concurs that 
additional development of the evidence is advisable, given 
the evidence and allegations presented to date, and in view 
of the fact that tinnitus is a disability that cannot be 
objectively verified or quantified.

As well, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3-4, 114 Stat. 
2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. § 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these additional reasons, a remand 
is required.  

Lastly, as further medical examination of the veteran is 
deemed to be necessitated, he is hereby advised of the 
importance of appearing for such evaluation.  In that vein, 
the veteran's attention is directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should comply with the duty to 
assist provisions as contained in the 
Veterans Claims Assistance Act of 2000.  
In connection therewith, the RO should 
contact the veteran in writing for the 
purpose of advising him of his right to 
submit any additional argument and/or 
evidence in support of his claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  
Such evidence may be of a lay or medical 
variety, including but not limited to 
copies of service medical or personnel 
records he may hold in his possession; 
statements from service medical 
personnel; "buddy" certificates or 
affidavits from fellow servicemen; 
employment or insurance physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom the veteran may have 
been treated; letters written during 
service; photographs; pharmacy 
prescription records; or statements from 
relatives or acquaintances, including his 
spouse, as to their knowledge of the date 
of onset of the veteran's hearing loss 
and/or tinnitus.  Such evidence should be 
relevant to the question of the service 
incurrence or aggravation of the claimed 
hearing loss and/or tinnitus.

2.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals who have 
evaluated and/or treated him for hearing 
loss or tinnitus of either ear before, 
during, and after his discharge from 
military service.  The approximate dates 
of any such evaluation or treatment 
should also be provided, to the extent 
possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the 
aforementioned request.  All VA treatment 
records, not already on file, must be 
obtained regardless of whether in fact 
the veteran responds to the foregoing 
request.  Such records, once obtained, 
must then be added to the claims folder.

3.  The veteran should be requested to 
provide a statement concerning any 
postservice exposure to noise, such as on 
the job or during the pursuit of hobbies 
such as hunting.  In connection 
therewith, a listing of all job positions 
held since service should be provided.  
Permission to send a copy of this 
statement to Dr. Ivey should be obtained.

4.  The RO should contact the veteran's 
treating physician, H. R. Ivey, M.D, for 
the purpose of clarifying his February 
1998 statement regarding the cause of the 
veteran's hearing loss.  A copy of the 
statement requested from the veteran in 
item 3 above should be included for 
review by the physician, if the veteran 
gives permission to do so.  The physician 
should be asked specifically whether in 
his opinion it is at least as likely as 
not that any acoustic trauma to which the 
veteran was exposed in service was the 
cause of his hearing loss.  The basis of 
any such opinion must also be fully 
noted.  Any and all records compiled by 
Dr. Ivey which are not now on file should 
be obtained, after obtaining proper 
authorization from the veteran, for 
inclusion in the claims folder.

5.  Thereafter, the veteran is to be 
afforded a VA medical examinations by a 
physician in the specialty of 
otolaryngology, as well as a VA 
audiological examination, for the purpose 
of determining the nature and etiology of 
the veteran's claimed hearing loss and 
tinnitus.  The veteran's claims folder in 
its entirety is to be furnished to each 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by 
either examiner.  All diagnoses are then 
to be fully set forth. 

It is requested that the otolaryngologist 
offer a professional opinion, with full 
supporting rationale, as to the 
following:  

Whether it is at least as likely as 
not that hearing loss of one or both 
of the veteran's ears or tinnitus of 
either ear is the result of acoustic 
trauma occurring in service or any 
other in-service event?

Use by the examiner of the italicized 
standard of proof in formulating a 
response is requested.  

6.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

7.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. § § 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Lastly, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for bilateral hearing 
loss and tinnitus on the basis of all the 
evidence on file and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000, all pertinent 
case law, and, as applicable, 38 C.F.R. 
§ 3.655.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, inclusive, as 
applicable, of citation to 38 C.F.R. 
§ 3.655.  If the veteran fails to appear 
for the examination, the letter notifying 
him of the date and place of the 
examination and the address to which the 
notification was sent should be included 
in the claims folder.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



